DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-2, 4-9, 11-16 and 18-20 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement dated 11/30/2021 is acknowledged by the Examiner. 

Response to Arguments

3.	In light of the amendments to the claims, the 35 U.S.C. 103 rejection of claims 1, 2, 8, 9, 15 and 16 are withdrawn. 

Allowable Subject Matter

4.	Claims 1-2, 4-9, 11-16 and 18-20 (renumbered as claims 1-17) are allowed.

Reasons for Allowance



Claims 1-2, 4-9, 11-16 and 18-20 (renumbered as claims 1-17) allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… a transmitter configured to transmit a physical uplink control channel (PUCCH) that includes a number of hybrid automatic repeat request acknowledgement (HARQ-ACK) information bits in response to the receptions of the TBs in the PDSCHs, wherein a resource for the PUCCH transmission is determined from a field in a DCI format in a last PDCCH reception, wherein the PDCCH receptions are ordered in an ascending order of respective starting reception times.…in combination with other limitations recited as specified in claim 1.

In claim 8,… a receiver configured to receive a physical uplink control channel (PUCCH) that includes a number of hybrid automatic repeat request acknowledgement (HARQ-ACK) information bits in response to the transmissions of the TBs in the PDSCHs, wherein a resource for the PUCCH reception is determined from a field in a DCI format in a last PDCCH transmission, wherein the PDCCH transmission are ordered in an ascending order of respective starting transmission times.…in combination with other limitations recited as specified in claim 8.

claim 15,… transmitting a physical uplink control channel (PUCCH) that includes a number of hybrid automatic repeat request acknowledgement (HARQ-ACK) information bits in response to the receptions of the TBs in the PDSCHs, wherein a resource for the PUCCH transmission is determined from a field in a DCI format in a last PDCCH reception, wherein the PDCCH receptions are ordered in an ascending order of respective starting reception times…in combination with other limitations recited as specified in claim 15.

The first closest prior art of record is Park et al, US 2015/0071196 hereafter Park. Park discloses [0180] receiving a PDCCH that includes the DCI format scheduling the PDSCH, FIG. 14, [0374] discloses the UE including the Rx Module 11 and the Tx module 12, Park, [0180] discloses transmitting the PUCCH including the ACK/NACK in response to the PDSCH, FIG. 3, [0050], [0170], [0180], [0195] discloses the resource for the PUCCH is determined from the DCI of the received PDCCH. Park does not explicitly disclose a physical uplink control channel (PUCCH) that includes a number of hybrid automatic repeat request acknowledgement (HARQ-ACK) information bits in response to the receptions of the TBs in the PDSCHs, wherein a resource for the PUCCH transmission is determined from a field in a DCI format in a last PDCCH reception, wherein the PDCCH receptions are ordered in an ascending order of respective starting reception times (as disclosed in claims 1, 8 and 15). 

The second closest prior art of record is Kroener et al, US 2012/0063413 hereafter Kroener. Kroener discloses [0059] monitoring/receiving a set/number of 

The third closest prior art of record is Nayeb Nazar et al, US 2011/0243066 hereafter Nayeb Nazar. Nayeb Nazar [0163] discloses the PUCCH resrouce is selected based on the number of ACK/NACK information bits. Nayeb Nazar does not explicitly disclose a physical uplink control channel (PUCCH) that includes a number of hybrid automatic repeat request acknowledgement (HARQ-ACK) information bits in response to the receptions of the TBs in the PDSCHs, wherein a resource for the PUCCH transmission is determined from a field in a DCI format in a last PDCCH reception, wherein the PDCCH receptions are ordered in an ascending order of respective starting reception times (as disclosed in claims 1, 8 and 15).

However none of the cited references as prior arts of record, and the newly found reference (Seo, US 2013/0208692]) during search teaches the above amended limitations in conjunction with the previously recited limitations within all independent claims 1, 8, and 15. Furthermore, even if the combination of prior arts discloses the foregoing limitations inherently or in combination, it would invariably require 
Therefore the recited limitations of the independent claims 1, 8, and 15 are considered to define patentably over the closest prior art of records [Park, Kroener and Nayeb Nazar].                 
When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claims.

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Seo, US 2013/0208692 discloses downlink subframes with a k value of t=0, 1, 2, . . . in ascending order. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469